MARCUS, Justice
(concurring).
Although I agree with the majority that defendant was properly “Boykinized” in the instant ease, I find it unnecessary to reach that issue as I consider State v. Martin, 382 So.2d 933 (La.1980), which allowed a “collateral attack” of the predicate conviction when defendant was charged and convicted of La.R.S. 14:95.1, should be overruled in view of the United States Supreme Court decision of Lewis v. United States, 445 U.S. 55, 100 S.Ct. 915, 63 L.Ed.2d 198 (1980). Accordingly, I respectfully concur.